



Exhibit 10.2


KIMBALL INTERNATIONAL, INC.


RESTRICTED SHARE UNIT AWARD AGREEMENT


THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (“Award Agreement”), dated the 7th
day of May, 2018 (“Award Date”), is granted by KIMBALL INTERNATIONAL, INC., an
Indiana corporation (“Company”), to Robert F. Schneider (“Employee”) pursuant to
the terms of the Company’s 2017 Stock Incentive Plan or any successor plan
(“Plan”).


WHEREAS, Employee, who is the Chief Executive Officer and Chairman of the Board
of the Company, has notified the Board of Directors of the Company (the “Board”)
of his decision to retire from both positions with the Company;


WHEREAS, the Board and the Compensation and Governance Committee of the Company
(the “Committee”) believe it to be in the best interests of the Company and its
share owners that Employee’s Executive Employment Agreement, amended and
restated effective as of June 26, 2015 (as amended, the “Employment Agreement”),
and certain other terms of Employee’s other benefit plans and programs be
amended to ensure a smooth transition of Employee’s roles to one or more
successors, to incentivize and motivate Employee to continue to work for and
manage the Company's affairs and aligning his personal interests with those of
the Company's share owners during the transition, and to secure his additional
obligations as set forth in the Amendment to Executive’s Terms of Employment
dated May 7, 2018 (the “Amendment”); and


WHEREAS, pursuant to the terms of the Amendment, the Committee has approved the
grant of this Restricted Share Unit Award to Employee.


NOW THEREFORE, in consideration of these premises and of services to be
performed by Employee, the Company hereby grants this Restricted Share Unit
Award to Employee on the terms and conditions hereinafter expressed and subject
to the terms of the Plan, the Employment Agreement and the Amendment.


1.
DEFINITIONS



A.
“Continuous Service” means, for the purpose of this Award Agreement, the absence
of any interruption or termination in the employment of Employee by the Company
or an Affiliate. Continuous Service will not be considered interrupted in the
case of: (i) sick leave, military leave or any other leave of absence approved
by the Company; or (ii) transfer between the Company and an Affiliate or any
successor to the Company. This definition does not include service by Employee
solely as a non-employee member of the Board.



B.
“Retirement” means, for the purpose of this Award Agreement, any termination of
Employee’s Continuous Service, other than for Cause, occurring the later of: (i)
October 31, 2018; or (ii) the effective date of the appointment by the Company
of a new Chief Executive Officer.



C.
“Cause” means, with respect to termination of Employee’s Continuous Service, one
or more of the following occurrences: (1) Employee’s willful and continued
failure to perform substantially the duties or responsibilities of Employee’s
position (other than by reason of Disability) or the willful and continued
failure to follow lawful instructions of the Board, if such failure continues
for a period of five days after the Company delivers to Employee a written
notice identifying such failure; (2) Employee’s conviction of a felony or of
another crime that reflects in a materially adverse manner on the Company or its
markets or business operations; (3) Employee’s engaging in fraudulent or
dishonest conduct, gross misconduct that is injurious to the Company, or any
misconduct that involves moral turpitude; or (4) Employee’s failure to uphold a
fiduciary duty to the Company or its share owners.








--------------------------------------------------------------------------------





2.
GRANT OF RESTRICTED SHARE UNITS



The Company hereby grants to Employee the right to receive a total of 33,265
Shares of Stock of the Company, subject to the terms and conditions set forth in
this Award Agreement and the Plan (“Award”).


3.
VESTING

A.
The Award shall vest as follows: 17,301 shares shall vest on June 30, 2019 (the
“Initial Vesting Date”), and 15,964 shares shall vest on June 30, 2020 (the
“Final Vesting Date,” and with the Initial Vesting Date, each a “Vesting Date”),
in each case if and only if the Committee, immediately prior to such Vesting
Date, determines in its sole discretion that Employee has fulfilled all of his
obligations pursuant to the terms of the Employment Agreement and the Amendment.

B.
Notwithstanding anything to the contrary set forth in the Plan or this Award
Agreement, Employee will forfeit all rights with respect to any unvested portion
of this Award if the Committee determines immediately prior to the applicable
Vesting Date that Employee has not fulfilled his obligations pursuant to the
terms of the Employment Agreement and the Amendment.

C.
If Employee ceases Continuous Service prior to the effective date of his
Retirement for any reason other than his Disability or death, Employee will
forfeit all rights with respect to this Award.

D.
Disability or Death. In the event of Employee’s Disability or death prior to the
Final Vesting Date, a prorated portion of this Award will vest on the date of
such Disability or death, calculated by multiplying the total number of Shares
of Stock set forth in Section 2 by a fraction determined by:

•
Numerator = number of months between the Award Date and the Vesting Date prior
to such Disability or death, including the month in which the Disability or
death occurs, which shall be considered a full month.

•
Denominator = 26 months,

and subtracting any Shares of Stock that vested prior to the date of such
Disability or death.
E.
Notwithstanding anything to the contrary set forth in the Plan or this Award
Agreement, Employee shall forfeit any unvested Restricted Share Units awarded
hereunder in the event that Employee breaches any of his employee and ancillary
agreements, including without limitation, any confidentiality or
non-solicitation obligation documented by agreement (collectively, “Employee
Agreement”). In addition, for purposes herein, Employee shall be deemed to have
breached an Employee Agreement if Employee seeks judicial intervention to limit
or nullify the terms of such Employee Agreement.     

F.
In the event that Restricted Share Units vest and Shares are issued to Employee
under this Award Agreement and within twelve (12) months after the issuance of
such Shares to Employee, (a) the Company identifies facts that would have
resulted in a termination of Employee for Cause prior to the effective date of
his Retirement, or (b) Employee breaches an Employee Agreement, then, in
addition to the forfeiture under Section 3.E. of this Award Agreement, Employee
agrees to repay the value of such Shares received under this Award Agreement
within thirty (30) days of the date of written demand by the Company.

G.
Awards and any compensation or benefits associated therewith shall also be
subject to repayment or forfeiture as may be required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 10D of the Exchange Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder; (ii) similar
rules under the laws of any other jurisdiction; and (iii) any policies adopted
by the Company to implement such requirements, all to the extent determined by
the Company in its discretion to be applicable to Employee. This Award Agreement
may be unilaterally amended by the Committee to comply with any such
compensation recovery policy.






--------------------------------------------------------------------------------





4.
PHANTOM DIVIDENDS



For any dividends declared and paid by the Company on its outstanding Stock, the
same amount of dividends shall be credited to the Award (“Phantom Dividends”),
which Phantom Dividends shall be subject to the same restrictions and risk of
forfeiture as the Award as set forth in Section 3 above. The amount of such
Phantom Dividends shall be accumulated (“Accumulated Phantom Dividends”) during
the period commencing on the date of the Award and ending on the applicable
Vesting Date. Upon the delivery of Shares in accordance with Section 5 below,
such amount of Accumulated Phantom Dividends shall be granted to Employee in
shares of Stock. The number of such shares to be granted shall be determined by
dividing the Accumulated Phantom Dividends by the Fair Market Value of a Share
of Stock on the applicable Vesting Date, rounded down to the nearest whole
share.


5.
DELIVERY OF SHARES



The Shares issued to Employee upon vesting will be delivered, without
restriction, to Employee as soon as practical after the applicable Vesting Date,
but no later than sixty (60) days after the applicable Vesting Date, except as
provided under Section 12 below. The Award will be payable in Stock.


6.    CHANGES IN CAPITALIZATION; CHANGE IN CONTROL


A.
If the Company shall at any time change the number of shares of its Stock
without new consideration to the Company (such as by stock dividend or stock
split), the total number of Shares subject to the Award Agreement hereunder
shall be changed in proportion to the change in issued shares. If, during the
term of this Award Agreement, the Stock of the Company shall be changed into
another kind of securities of the Company or into cash, securities or evidences
of indebtedness of another corporation, other property or any combination
thereof, whether as a result of reorganization, sale, merger, consolidation, or
other similar transaction, the Company shall cause adequate provision to be made
whereby Employee shall thereafter be entitled to receive, under this Award
Agreement, the cash, securities, evidences of indebtedness, other property or
any combination thereof, Employee would have been entitled to receive for Stock
acquired through this Award Agreement immediately prior to the effective date of
such transaction. If appropriate, the number of Shares of this Award Agreement
following such reorganization, sale, merger, consolidation or other similar
transaction may be adjusted, in each case in such equitable manner as the
Committee may select.



B.
In the event of a Change in Control that involves a Corporate Transaction,
Section 12(b) of the Plan will govern this Award. In the event of a Change in
Control that does not involve a Corporate Transaction, Section 12(c) of the Plan
will govern this Award.



7.    TRANSFER


Neither this Award nor any right or interest of Employee in any Award under the
Plan may be assigned, encumbered, transferred or exchanged, voluntarily or
involuntarily, otherwise than by will or the laws of descent and distribution.


8.    VOTING RIGHTS


Employee will not have any voting rights with respect to the Restricted Share
Units subject to this Award Agreement. Employee will obtain voting rights only
after any vested Shares are transferred to Employee.


9.    TAXES AND WITHHOLDING


Issuance of the Award under this Award Agreement, under current applicable laws,
will result in various federal and/or state taxes becoming due, including, but
not limited to, income and social security. Employee is responsible for the
timely payment of these taxes, and, if required by law, provision will be made
by the Company to satisfy these obligations by withholding of Shares having a
Fair Market Value on the date the taxes are required to be withheld
approximately equal to the amount of federal, state and local taxes required to
be withheld (but not to exceed the maximum individual statutory tax rate in each
applicable jurisdiction). The value of the Shares withheld will be determined by
using the appropriate method under applicable tax regulations.







--------------------------------------------------------------------------------





10.    ADMINISTRATION


This Award Agreement and your rights under it are subject to all terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. The parties acknowledge that the Committee or its designee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, in its
sole discretion, all of which shall be binding on Employee.


11.    AMENDMENTS


In the event any new modifications or changes are made to existing laws or
applicable stock exchange rules that render any or all of this Award Agreement
illegal or unenforceable, this Award Agreement may be amended to the extent
necessary in order to carry out the intention of the Award to Employee. The
Committee may amend this Award Agreement in other respects, without Employee’s
consent, if the amendment will not materially impair Employee’s rights under
this Award Agreement as in effect immediately before the amendment.
12.
CODE SECTION 409A

A.
The parties intend that the payments and benefits under the Plan and this Award
Agreement comply with Code Section 409A, to the extent applicable, and
accordingly, to the maximum extent permitted, the Plan and this Award Agreement
shall be interpreted and administered to be in compliance therewith. Any
payments described in this Award Agreement or the Plan that are due within the
“short-term deferral period” as defined in Code Section 409A shall not be
treated as deferred compensation unless applicable law requires otherwise.

B.
Notwithstanding any provisions in the Plan to the contrary, to the extent that
the Company has any stock which is publicly traded on an established securities
market or otherwise, if Employee is a Specified Employee and a Separation from
Service occurs, any payment of deferred compensation, within the meaning of Code
Section 409A, otherwise payable under this Award Agreement because of employment
termination will be suspended until, and will be paid to Employee on, the first
day of the seventh month following the month in which Separation from Service
occurs. Payments delayed by the preceding sentence shall be accumulated and paid
on the earliest administratively feasible date permitted by such sentence.
“Specified Employee” shall mean an individual who, at the time of his Separation
from Service, is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i) and Treasury regulation section 1.409A-1(i). For purposes of
the preceding sentence, the “specified employee identification date” shall be
December 31 (of the prior Plan year) and the “specified employee effective date”
shall be the following April 1.



13.    PLAN CONTROLLING


The Award is subject to all of the terms and conditions of the Plan except to
the extent that those terms and conditions are supplemented or modified by this
Award Agreement, as authorized by the Plan. Capitalized terms used in this Award
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Plan. All determinations and interpretations of the Committee shall
be binding and conclusive upon Employee and his legal representatives.


14.    QUALIFICATION OF RIGHTS


Neither this Award Agreement nor the existence of the Award shall be construed
as giving Employee any right (a) to be retained as an employee of the Company;
or (b) as a shareholder with respect to the Shares of Stock underlying the Award
until the certificates for the Stock have been issued and delivered to Employee
or a book entry has been recorded in the name of Employee with the Company’s
transfer agent.


15.    GOVERNING LAW


This Award Agreement shall be governed by and construed in accordance with the
laws of the State of Indiana, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Award Agreement to the substantive law of another jurisdiction. Any action or
proceeding seeking to enforce the





--------------------------------------------------------------------------------





terms of this Award Agreement or based on any right arising out of this Award
Agreement must be brought in the appropriate court located in Dubois County,
Indiana, or if jurisdiction will so permit, in the Federal District Court for
the Southern District of Indiana located in Evansville, Indiana. The parties
hereto consent to the jurisdiction and venue of said courts.


16.    REPRESENTATIONS AND WARRANTIES


A.
Employee represents and warrants that he has received and reviewed a Plan
Memorandum, which summarizes the provisions of the Plan.



B.
The Company makes no representations or warranties as to the tax consequences of
and benefits vested or payable under this Award, and in no event shall Company
be responsible or liable for any taxes, penalties or interest assessed against
Employee for any benefit or payment provided under this Award.



C.
Employee represents and warrants his understanding that the grant of the
Restricted Share Units by the Company is voluntary and does not create in
Employee any contractual or other right to receive future grants of Restricted
Share Units, or benefits in lieu of Restricted Share Units in any circumstance.
All decisions with respect to any future awards will be made in the sole
discretion of the Company.



17.    SUCCESSORS AND ASSIGNS


This Award Agreement shall be binding upon and inure to the benefit of the
successors, assigns and heirs of the respective parties.


18.    WAIVER


The failure of a party to insist upon strict adherence to any term of this Award
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Award Agreement.


19.    TITLES


Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Award Agreement.


20.    COUNTERPARTS/ COPIES


This Award Agreement may be signed in one or more counterparts, each of which
will be deemed to be an original and all of which when taken together will
constitute the same agreement. Any copy of this Award Agreement made by reliable
means (for example, photocopy, scanned copy or facsimile), is considered an
original.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and Employee has agreed to the terms and conditions of this
Award Agreement, all as of the day and date first above written.


Kimball International, Inc.
By:
/s/ Lonnie P. Nicholson
 
Lonnie P. Nicholson
 
Vice President, Chief Administrative Officer
 
Kimball International, Inc.





The undersigned employee has read, acknowledged and accepts the terms of the
Award, the Award Agreement, and the Plan.


/s/ Robert F. Schneider
 
5/7/2018
Employee Signature
 
Date






